Opinion issued January 28, 2010







 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00849-CR
NO. 01-05-00850-CR
____________

SEAN MICHAEL FABER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 9th District Court 
Waller County, Texas
Trial Court Cause No. 11579 (Counts I and II)



MEMORANDUM  OPINION
 On November 20, 2009, appellant, Sean Michael Faber, filed a motion to
dismiss this appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale. 
Do not publish.  Tex. R. App. P. 47.2(b).